

117 HR 4987 IH: Global Force Management Oversight Act
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4987IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mr. Wittman introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to provide annual reports and briefings on the Global Force Management Allocation Plan, and for other purposes.1.Short titleThis Act may be cited as the Global Force Management Oversight Act. 2.Annual report and briefing on global force management allocation plan(a)Report(1)In generalNot later than April 1 each year, the Secretary of Defense shall submit to the congressional defense committees a report on the Global Force Management Allocation Plan.(2)ElementsEach report submitted under paragraph (1) shall include the following:(A)A detailed description of the Global Force Management Allocation Plan as originally approved by the Secretary for—(i)the preceding calendar year; and(ii)the calendar year during which the report is submitted.(B)A detailed description of any differences between the actual allocations of forces or final laydown of forces at the end of the preceding calendar year and the allocations of forces and laydown of forces stipulated in the Global Force Management Allocation Plan for that calendar year.(C)A list of all requests for forces made by the geographic combatant commands in the preceding calendar year, including a description of each request and a justification for the approval, denial, or deferral of the request.(3)FormEach report submitted under this subsection shall be submitted in unclassified form, but may include a classified annex.(b)BriefingNot later than 30 days after the date on which each report under subsection (a) is submitted, the Secretary shall provide to the congressional defense committees a classified briefing on the contents of the report.